UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




             United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                               Submitted May 11, 2006*
                                Decided June 26, 2006

                                        Before

                       Hon. WILLIAM J. BAUER, Circuit Judge

                       Hon. JOHN L. COFFEY, Circuit Judge

                       Hon. MICHAEL S. KANNE, Circuit Judge

No. 05-3279

JAMES NEUMAN,                              Appeal from the United States District
         Plaintiff-Appellant,              Court for the Central District of Illinois

      v.                                   No. 04-1021

PEORIA COUNTY POLICE                       Joe Billy McDade,
DEPARTMENT et al.,                         Judge.
         Defendants-Appellees.

                                      ORDER

       James Neuman filed a suit against the Peoria County Police Department and
five individuals, including a state court judge, apparently alleging a violation of his
federal civil rights under 42 U.S.C. § 1983, as well as other state law causes of
action.1 The district court rejected the main claims—false arrest and denial of


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
      1
          The County suggests that the Department is not a legal entity which can be
                                                                        (continued...)
No. 05-3279                                                                   Page 2

access to the courts—as well as several others in the complaint. Neuman appeals,
and we affirm.

       In January 2003 Neuman appeared before Judge Brian Nemenoff of Peoria
County regarding a small claims case that Neuman filed. While he spoke to the
courthouse bailiff—apparently to voice his complaint that his case had been delayed
while Judge Nemenoff heard matters pertaining to criminal cases—Officer Larry
Ryan and then-Officer Tim Fuller approached him to determine whether he was the
same James Neuman who was wanted on an outstanding arrest warrant. When
asked for his date of birth, Neuman reportedly responded that he did not have his
driver’s license and refused to provide his date of birth, and the officers arrested
him pursuant to the warrant.

       The officers, after a police dispatcher radioed the date of birth of the James
Neuman named on the warrant, quickly determined that the Neuman they arrested
was younger than the 45-year-old they were seeking. Rather than release him,
however, the officers changed the charge to obstruction of justice, because he had
refused to provide his date of birth. James Neuman was taken into custody, held
for four hours (during which he alleges that Fuller taunted him by laughing and
waving at him), and released. Prosecutors did not pursue the obstruction of justice
charge.

       Two months before commencing the suit at issue in this appeal, Neuman
delivered two subpoenas to Jim Ludolph, Director of Courthouse Security and Civil
Process Server Supervisor for the Peoria County Sheriff, requesting courthouse
video surveillance tapes, and asked that they be served. Ludolph, however, rejected
the subpoenas because they were not related to a pending matter; Neuman was
neither charged with a crime nor a party to a state civil suit.

       Neuman filed this civil suit in district court in January of 2004. We recount
the claims ultimately resolved by the court. Initially, Neuman alleged that Judge
Nemenoff committed error when dismissing his small claims case and further erred
when he delayed consideration of his case to attend to criminal matters. Second, he
argued that Officer Ryan wrongfully arrested him pursuant to the outstanding
arrest warrant. Third, he claimed that Officers Ryan and Fuller wrongfully
arrested him for obstruction of justice. Finally, he asserted that Ludolph
wrongfully rejected the subpoenas that he attempted to have the police department
serve.



      1
      (...continued)
sued. Resolution of this argument is unnecessary given our disposition of the case.
No. 05-3279                                                                   Page 3

       On June 8, 2004, the court dismissed all of the claims lodged against Sheriff
Michael McCoy in his official capacity and Judge Nemenoff. The court reasoned
that the allegations against McCoy were insufficient to hold him liable under the
doctrine of respondeat superior and that the claims against Judge Nemenoff were
attacks on a state court judgment barred under the Rooker-Feldman doctrine. In
the same order, the court dismissed the first false arrest claim against Officer Ryan
because Neuman failed to challenge the validity of the outstanding warrant.

       On September 3 the court dismissed Neuman’s second false arrest
claim—that Officers Ryan and Fuller arrested him for obstruction of justice without
probable cause. It reasoned that Neuman’s failure to provide his date of birth
impeded the officers’ ability to investigate whether they had located the James
Neuman charged in the warrant of arrest. Finally, the court granted summary
judgment for Ludolph because all of the affiants—Ludolph, Stefani Quasti (a
charging legal assistant for the Peoria County State’s Attorney), and Robert Spears
(the Peoria County Circuit Clerk)—stated that no criminal charges had been filed
against Neuman. The court, citing People v. Craft, 289 N.E.2d 246 (Ill. App. Ct.
1972), reasoned that because a subpoena must be related to an underlying case, the
subpoenas Newman delivered to Ludolph were not valid under Illinois state law.
Accordingly, Ludolph could not have erred by refusing to accept the subpoenas.

       Neuman’s appellate brief is confusing, but according to our reading two
issues transcend. Initially, Neuman asserts that the district court incorrectly
granted summary judgment for Ludolph because his failure to accept Neuman’s
subpoenas denied Neuman access to the courts. We review the district court’s
decision de novo, construing all facts and reasonable inferences in Neuman’s favor.
See Velez v. City of Chicago, 442 F.3d 1043, 1047 (7th Cir. 2006). Second, he argues
that the court wrongly dismissed the claims against Officers Ryan and Fuller
because, he contends, the officers failed to present sufficient evidence to establish
probable cause to arrest him for obstruction of justice. We review this dismissal de
novo as well, but accept as true Neuman’s allegations. See Yasak v. Ret. Bd. of
Policemen's Annuity and Benefit Fund of Chicago, 357 F.3d 677, 678 (7th Cir. 2004).

        We begin with Ludolph’s rejection of Neuman’s subpoenas. Under Illinois
law, the clerk of court must issue a subpoena requested by a party to a pending civil
matter, 735 Ill. Comp. Stat. 5/2-1101, or on behalf of the state or the accused in a
criminal matter, 725 Ill. Comp. Stat. 5/115-17. See People v. Nohren, 670 N.E.2d
1208, 1212 (Ill. App. Ct. 1996). Neuman, however, was neither a party to a pending
civil action nor the accused in a criminal matter, and therefore he could not provide
a case number under which to serve the subpoenas. Accordingly, the subpoenas
were not valid under state law and Ludolph was not under any obligation to act on
them. Likewise, Neuman did not have a right under state law to initiate a civil
action by serving subpoenas, see N. Shore Sanitary Dist. of Lake County v. Ill. State
No. 05-3279                                                                     Page 4

Labor, 553 N.E.2d 55, 57 (Ill. App. Ct. 1990). Moreover, his inability to have the
subpoenas served did not deprive him of his constitutional right to access to the
courts. His Sixth Amendment right to compulsory process, see United States v.
Chapman, 954 F.2d 1352, 1362 (7th Cir. 1992), would have applied only if the state
brought criminal charges, and Ludolph’s refusal to accept the subpoenas did not
prevent him from commencing a civil law suit.

        We turn to Neuman’s allegation that probable cause did not support his
arrest for obstruction of justice. Probable cause is a defense to a Section 1983 claim
for false arrest, see Williams v. Jaglowski, 269 F.3d 778, 781 (7th Cir. 2001), and
here the officers had probable cause to arrest Neuman. Under Illinois’s obstruction
of justice statute, 720 Ill. Comp. Stat. 5/31-1, anyone who “knowingly resists or
obstructs the performance by one known to the person to be a peace officer . . . of
any authorized act within his official capacity commits a Class A misdemeanor.”
See Williams, 269 F.3d at 782. Interpreting Illinois Supreme Court precedent, we
have generally recognized that “‘mere silence’ in the face of requests [from the
police] for identifying information, or even supplying false information, is not
enough to constitute obstruction.” Williams, 269 F.3d at 782; see also People v.
Raby, 240 N.E.2d 595, 599 (Ill. 1968). An exception exists, however, when an
individual’s silence prevents an officer from carrying out a duty imposed by court
order and by statute. See Migliore v. County of Winnebago, 321 N.E.2d 476, 479 (Ill.
1974) (individual commits obstruction when he refuses to identify himself to officers
serving process). The exception applies here. Just as officers serving process are
under a duty to serve subpoenas in civil matters, the police officers here were bound
by statute to execute the warrant for James Neuman’s arrest. 725 Ill. Comp. Stat.
5/107-9(e). The officers’ duty to execute the warrant gave them reason to believe
Neuman was obligated to answer any request for identification. Accordingly, there
was probable cause to believe the obstruction of justice law was violated when
Neuman refused to identify himself to the officers (by giving his date of birth) as
they attempted to execute their warrant of arrest.

       Finally, Neuman had no Fourth or Fifth Amendment rights that negated his
obligation to answer a question about his identity. See Hiibel v. Sixth Judicial
District Court of Nevada, 542 U.S. 177 (2004). Hiibel was arrested pursuant to a
Nevada law that required him to identify himself during a stop authorized by Terry
v. Ohio, 392 U.S. 1 (1968). Hiibel, 542 U.S. 180-81. The Supreme Court held that a
“state law requiring a suspect to disclose his name in the course of a valid Terry
stop is consistent with Fourth Amendment prohibitions against unreasonable
searches and seizures.” Id. at 188. Explaining the limit of its holding, the Court
observed that “an officer may not arrest a suspect for failure to identify himself if
the request for identification is not reasonably related to the circumstances
justifying the stop.” Id. at 188. Here, the officers made a proper request for
identification that was reasonably related to a legitimate stop. The officers initially
No. 05-3279                                                                       Page 5

stopped Neuman pursuant to a valid and unchallenged warrant for the arrest of
“James Neuman.” And, the officers’ request for Neuman’s date of birth was
designed only to determine if the officers had stopped the correct person. Thus, the
Fourth Amendment does not justify his refusal to provide his date of birth.

       Finally, the Fifth Amendment does not justify Neuman’s refusal to cooperate
with the officers. Hiibel holds that the Fifth Amendment does not override an
obligation to provide one’s name to police “absent a reasonable belief that the
disclosure would tend to incriminate.” Id. at 191. Here, the request for Neuman’s
date of birth—like the request for Hiibel’s name—was intended only to establish his
identity, and therefore would have been a disclosure “likely to be so insignificant in
the scheme of things as to be incriminating only in unusual circumstances.” Id. at
191. Neuman has not suggested any reason for us to believe his date of birth could
have been inculpatory and thus protected by the Fifth Amendment. To the
contrary, the entire incident giving rise to this case would likely not have occurred
had he cooperated and supplied his date of birth.

       Accordingly, on the facts of this case, we hold that Neuman’s refusal to
provide his date of birth, thereby frustrating the ability of officers to carry out their
statutory and court-ordered duty to execute an existing arrest warrant, was not an
act protected by the Fourth or Fifth Amendments to the Constitution, particularly
given the exculpatory nature of the information requested by the officers. Id. at
188, 191. Neuman cannot, therefore, maintain a Section 1983 claim for false arrest
and the district court correctly dismissed the claims against Officers Ryan and
Fuller.

      The remainder of Neuman’s arguments are undeveloped and, in any event,
are without merit. The decisions of the district court are AFFIRMED.